DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Allowable Subject Matter
Claims 1, 4, 6-11, 13, 15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Levchik et al. (US 7,910,665 B2, cited in IDS) teaches a flame retarded epoxy composition (1:12-14) containing, as one essential component, a non-halogen containing epoxy resin (1:57-58) that is a bisphenol A-type of epoxy resin, bisphenol F epoxy, phenolic novolak epoxy, cresol novolak epoxy, and/or bisphenol A novolak epoxy resin (1:60-66), which reads on an epoxy resin system, consisting essentially of an epoxy resin blend consisting essentially of an epoxy resin based on 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), which reads on the limitation wherein the epoxy blend further consists essentially of a first curing agent consisting essentially of a polyarylene alkylphosphonate. Levchik ‘665 teaches that the epoxy resin composition optionally further contains optional additives that are fiber and/or cloth reinforcing additives or mineral fillers (3:9-12), which reads on the limitation wherein the epoxy resin blend further consists essentially of an optional additive that is a diluent as claimed.
Levchik ‘665 does not teach that the epoxy resin system further consists essentially of a second curing agent selected from the group consisting of a compound having an imidazole group, a compound having a fused imidazole ring, and combinations thereof. However, Levchik et al. (US 2011/0132646 A1, made of record on 03/11/2020) teaches a curing catalyst that is a compound containing amine or heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is imidazole, benzimidazole, 1-methylimidzole, 2-methyl imidazole; 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 2-pentylimidazole, 2-hexylimidazole, 2-cyclohexylimidazole, 2-phenylimidazole, 2-nonyl-imidazole, 2-undecylimidazole, 2-heptadecylimidazole, 2-
Levchik ‘665 does not teach that the first curing agent further consists essentially of a polyarylene arylphosphonate. However, Jeong et al. (US 2015/0252175 A1, cited in IDS) teaches one or more oligomeric phosphonate that comprises a compound of formula 
    PNG
    media_image2.png
    101
    355
    media_image2.png
    Greyscale
 wherein R is an aryl group, X is an aromatic group, and n is an integer of from 1 to about 10 [0010], wherein the oligomer includes repeating units derived from diaryl arylphosphonates, wherein the oligomer includes structural units illustrated by formula 
    PNG
    media_image3.png
    107
    292
    media_image3.png
    Greyscale
 where Ar is an aromatic group, -O-Ar-O- may be derived from a dihydroxy compound having one or more, optionally substituted, aryl rings, R is a C6-20 aryl, and n is an integers from 1 to about 20 [0047], wherein the oligomer is present in a composition further comprising an epoxy resin [0008], wherein the oligomeric phosphonates may react with the epoxy, wherein the reaction occurs during the curing cycle [0046], which suggests the limitation wherein the first curing agent further consists essentially of a polyarylene arylphosphonate as claimed.
Levchik ‘665 does not teach that the epoxy resin is a liquid epoxy resin. The prior art of record do not teach or suggest using a liquid epoxy resin based on aromatic compounds selected from the group consisting of bisphenol F, bisphenol A, 1,1-bis(4-hydroxyphenyl)ethane, 1,1-dichloro-2,2-bis(4-hydroxyphenyl)ethane, phenolic novolacs, phenolic resoles, and combinations thereof in combination with Levchik ‘665’s flame retarded epoxy composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767